department of the treasury internal_revenue_service washington d c nee tax exempt and government entities sep tcp bw it ad company parent company this letter constitutes notice that a waiver of the minimum_funding_standard has been granted for the above-named plan for the plan_year ending date subject_to the following conditions the company will ma and i uarterly contributions due on to the plan in a timely manner the company will make contributions to the plan in amounts sufficient to ts for the plan for the plan_year meet the minimum_funding din ay requ your authorized representative agreed to these conditions in a letter dated date which was transmitted by facsimile if these conditions are not satisfied the waiver is retroactively null and void this conditional waiver of the minimum_funding_standard has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of the company is a wholly owned subsidiary of the parent company which also owns two other subsidiaries which are inactive the company's primary business is the design importation and sales of textiles for kitchen and bath such as kitchen beach and bath towels table lines placemats and pot holders the company’s current business hardship has been caused by the general downturn in the economy high domestic manufacturing costs the contraction and bankruptcy of some of the company's major customers and huge unanticipated funding requirements in the plan due to several years of decline in the equity market the general downturn in the economy has impacted retail sales of domestically manufactured goods the company's higher domestic manufacturing costs versus imports have put the company at a disadvantage in the middle to moderate income market segment that it serves this market segment was also more severely impacted by the recession than the economy as a whole furthermore many of the company's customers have either downsized or gone out of business further squeezing the company's bottom line the company's prospects for recovery are excellent for several reasons over the last three years the company has restructured its operations in response to the downturn in the economy the company has drastically reduced its domestic_production business by and trimmed its workforce it now designs the product domestically manufactures the product abroad and distributes the finished goods domestically the company has also hired a new director of sales and marketing and expanded its distribution capacity which has allowed the company to focus on the more profitable design and distribution of product finally the company has expanded its product line in order to penetrate new markets and gain new customers according x to the information submitted by the company operating the company suffered net operating losses revenues declined and net losses in cash and cash equivalents also dropped from over in - furthermore the minimum_funding through plan years to -_ la requirement the sin ‘0 in the plan jumped from for the and a projected sm i nn the company has in place a sii for christmas if sales and the financial forecasts forllljappear to show that the company has tumed the comer financially furthermore the plan has been frozen and the company has reiterated its commitment to continue funding the plan as evidenced by payment of the first two required quarterly payments for the plan_year ending line of credit that it is using to increase inventory the has been granted however the plan only hence the waiver of the minimum has a funded_current_liability_percentage of approximately je as of funding standard for the plan_year ending subject_to the conditions set froth above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that the establishment of another retirement_plan or any amendment to other retirement plans maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_41 f of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this fetter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in and to your authorized representative pursuant to a power_of_attorney form on file in this office if you require further assistance in this matter please contact sincerely yours mor - james e holland jr manager employee_plans technical
